    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


   U NITED S TATES OF A MERICA

               P LAINTIFF ,                       Criminal Action No.
                                                  1:16-CR-346-06-TWT
          v.


   REYNOLDS SCOTT

               D EFENDANT .


               UNITED STATES’ RESPONSE TO DEFENDANT’S
               MOTION TO TERMINATE SUPERVISED RELEASE

   Comes now the United States of America, by its counsel, Byung J. Pak, United

States Attorney for the Northern District of Georgia, and Cynthia B. Smith and

Alana R. Black, Assistant United States Attorneys, and files this response in

opposition to Defendant Scott’s motion for early termination of supervised

release. (Doc. 290.)

                    Introduction and Summary of the Argument

   Defendant Scott’s pro se motion for early termination of supervised release

should be denied, for several compelling reasons. Like many fraud defendants

seeking early termination, Defendant has a large outstanding restitution balance.

In his case, the outstanding balance is over $1.5 million, all actual losses to the
                                           1
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 2 of 15




United States Treasury directly linked to his own conduct.

   However, Defendant Scott is very unusual among fraud defendants, because

he has – and has had, for years – significant assets available to him from which

he could pay his restitution judgment. Many years ago, Defendant Scott and his

close friend and co-defendant, Calvin Williams, bought two residential units in a

three-unit co-op building located in Brooklyn, New York. Defendant has paid

down the mortgage on his unit over the years, the property has appreciated, and

the Government believes his equity in it to now be approximately $500,000.00.

Defendant doesn’t live in the unit, instead maintaining his home in Atlanta and

holding the unit as rental property. Thus, the unit is simply an asset available to

Defendant to satisfy his restitution order.

   Despite consenting to the restitution order he received as part of his plea

agreement, Defendant has taken various actions over the years, including filing

meritless motions and pleadings, to resist liquidating the unit to pay his debt. See

Docs. 230, 231, 240. Additionally, as outlined below, Defendant agreed to

cooperate in the sale of the property, but has delayed this process several times.

   While the Government does have various tools available to it to collect

restitution debts, the Brooklyn, N.Y. unit poses unusual and difficult challenges

because it is a cooperatively owned property. Defendant Scott and his lifelong

                                          2
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 3 of 15




friend and co-defendant, Calvin Williams, together own a controlling 2/3 interest

in the co-op, a fact that seriously complicates non-consensual collection efforts.

Because of this problem, the Government has continued to pursue consent-based,

negotiation-based approaches to liquidating the unit even after negotiations

became extremely protracted.

   In 2018, frustrated by its lack of progress and by Defendant Scott’s seeming

reluctance to liquidate the unit, the Government served a target letter on him,

asking the Court to appoint an attorney to represent him in the negotiations. As

the target letter explained, the Government was considering seeking a

resentencing, pursuant to 18 U.S.C. § 3614, because of Defendant Scott’s

continued noncompliance with his restitution obligation. The Court appointed

counsel from the Federal Defender’s Office to represent Defendant Scott, and that

office continues to represent him to this day.

   Through defense counsel, the Government has now negotiated two separate

agreements with Defendant in which he has agreed to cooperate in selling the

unit and to pay 50% of the gross proceeds from the sale to the restitution balance.

Nevertheless, while the second agreement was pending---but before the sale of

the property was consummated-- Defendant filed the instant pro se motion,

which omits any mention of the negotiations over the Brooklyn, N.Y. unit, as

                                          3
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 4 of 15




well as his own role in delaying the sale.

   In fact, on May 1, 2020, a week before Defendant filed this motion on May 8,

2020, he entered into a real estate contract for the sale of the Brooklyn property.

According to the real estate agent involved in the transaction, the closing is

expected to occur within the next month. It is impossible to know Defendant’s

intent in filing the instant motion, but the Government finds the timing

unsettling. To terminate supervised release at this critical juncture could

jeopardize the Government’s continued efforts to obtain restitution payments

from the sale of this property.

   Title 18, United States Code, Section 3613A gives the Court certain powers to

remedy ongoing restitution defaults. Among other remedies, that statute allows

the Court to revoke supervised release, modify the terms of supervised release,

resentence the defendant to any punishment that had been authorized at the time

of his original sentencing, hold the defendant in contempt of court, enter a

restraining order or injunction, and/or order the sale of property of the

defendant, inter alia. 18 U.S.C. §3613A. The Government is not asking the Court

for relief under this section at the present time, trusting that Defendant is acting

in good faith and that the promised closing is imminent. However, terminating

supervised release at this juncture would be counterproductive. Moreover, if

                                          4
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 5 of 15




there is additional delay and the closing does not take place as scheduled, the

Government plans to take the next step and move the Court for relief under

Section 3613A.

   Additionally, because of the large amount of restitution Defendant owes, the

United States Probation Office is opposed to the early termination of his

supervised release.

   Finally, Defendant does not point to any particular hardship or extraordinary

circumstances that justifies early termination of his supervised release.

   For all of these reasons, Defendant’s motion should be denied.

             I.       FACTUAL AND PROCEDURAL BACKGROUND

   Defendant was part of an income tax fraud conspiracy with Charlie Shivers III

and others, which netted over $5 million in fraudulent refunds. In the PSR, the

three checks from which Defendant received proceeds were identified as follows:

1) Shipping Avenues, Inc., issued 9/27/2011 for $505,399, resulting in a loss of

$505,399 to the IRS; 2) Transportation and Distributing Consultants, issued

1/10/2012 for $538,452, resulting in a loss of $538,452 to the IRS; and 3) Al Banks

Transportation, Inc., issued 4/13/2011 for $505,399, resulting in a loss of $505,399

to the IRS. PSR at ¶¶ 41, 46, 47. The sum of the 3 fraudulently obtained checks

from which Defendant admitted receiving proceeds was $1,549,250, which was

                                         5
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 6 of 15




the restitution amount he stipulated to in the plea agreement. [Doc. 90.]

   On December 20, 2016, Defendant entered a guilty plea to one count of

conspiracy to defraud the government. [Doc. 90-1.] At the sentencing on August

2, 2017, he was sentenced to 4 months of imprisonment and ordered to pay

$1,549,250 in restitution; the judgment specified that the monetary penalties were

due immediately. [Doc. 194.] The judgment also provided for a three year term of

supervised release, this period began on or about January 17, 2018. [Doc. 194].

   In an effort to collect on the outstanding balance, as stated above, the

government learned that Defendant owns shares of a building owned by the 279

Cumberland Housing Cooperative; the address for Defendant’s interest is 279

Cumberland St., Apt. #1, Brooklyn, N.Y. (“the property”). See Exhibit 1,

Declaration of Contract Paralegal Kyilla Jones, ¶ 4. Accordingly, on September

22, 2017, the government filed an Application for Writ of Garnishment on all the

shares which Defendant owns related to this Brooklyn, N. Y. apartment. [Doc.

211.] It is uncontroverted that this Brooklyn property is residential rental

property that the Defendant owns as an investment and does not personally use

as a home. Defendant filed two separate requests for a hearing on the writ of

execution, which this Court denied on January 31, 2018. [Docs. 219; 230; 247.]

   Meanwhile, in August 2018, to maximize the return on the property and to

                                         6
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 7 of 15




expedite the sale of the cooperatively-owned unit, the government entered into

the first agreement with Defendant to sell the Brooklyn property. Exh. 1, ¶ 5.

Under the terms of the agreement, Defendant Scott agreed that 50% of the gross

proceeds from the sale of the property shares would be paid towards his

outstanding restitution balance in this case. Exh. 1, ¶ 6. In the fall of 2018,

Defendant Scott entered into an agreement with a real estate professional to sell

the property. Exh. 1, ¶ 7. The contract with that real estate agent ended in July

2019, with no sales contract for the property. Exh. 1, ¶ 8.

   On July 22, 2019, counsel for the government informed defense counsel that

Defendant Scott had breached the agreement to sell the property. Exh. 1, ¶ 9.

Specifically, the government concluded that Defendant had failed to comply with

the agreement’s requirement that he make a good faith effort to cooperate in the

property sale and, according to the real estate agent, Defendant had failed to

allow reasonable access to the property to real estate professionals and

prospective buyers. Exh. 1, ¶ 9.

   In September 2019, Defendant entered into a new agreement with the

government to sell the property. The terms of this agreement also provided that

50% of the gross proceeds from the sale of the property shares would be paid

towards Defendant’s outstanding restitution balance. Exh. 1, ¶ 10. Defendant

                                          7
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 8 of 15




subsequently arranged to have a different real estate professional assist in the

effort to sell the property. Exh. 1, ¶ 10. On May 1, 2020, Defendant entered into

a contract for the sale of the property for $715,000.00. Exh. 1, ¶11. Despite the

pending contract, the closing on the property has not yet taken place. Exh. 1, ¶12.

Counsel for the government has been informed that the closing will probably

take place soon---possibly within the next 14 days.

   On May 8, 2020, Defendant filed the instant motion for early termination of

supervised release. [Doc. 290.] As stated above, the U.S. Probation Office has

informed the government that it is opposed to early termination because of the

large amount of outstanding restitution. Records from the U. S. Attorney’s Office

show that, with interest, Defendant’s current outstanding restitution balance is

$1,597,580.37. Exh. 1, ¶3.

                          II.     LEGAL AUTHORITY

   Section 3583 of Title 18 governs the early termination of supervised release. In

relevant part, 18 U.S.C. § 3583(e)(1) provides:

         The court may, after considering the factors set forth in
         section 3553(a) . . . terminate a term of supervised release and
         discharge the defendant released at any time after the
         expiration of one year of supervised release, pursuant to the
         provisions of the Federal Rules of Criminal Procedure relating
         to the modification of probation, if it is satisfied that such
         action is warranted by the conduct of the defendant released
         and the interest of justice.
                                         8
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 9 of 15




“District courts in the Eleventh Circuit have stated that ‘early termination of a

period of supervised release is only occasionally justified, such as when a

defendant exhibits exceptionally good behavior.’” United States v. Gladden, No.

1:12-CR-334–WSD, 2015 WL 6506306, at *2 (N.D. Ga. Oct. 26, 2015) (quoting

United States v. West, No. 5:00–CR–23(HL), 2011 WL 1458723, at *1 (M.D. Ga. Apr.

15, 2011)). But when a defendant “simply complie[s] with the terms of [his]

supervision,” he does not exhibit “the type of exceptional behavior that

warrant[s] early termination, because full compliance is expected of every person

serving a term of supervised release.” West, 2011 WL 1458723, at *1. Judged by

these principles, Defendant’s motion for early termination of supervised release

should be denied.

      First, when the Court originally imposed a three-year term of supervised

release, it did so after considering the factors set forth in 18 U.S.C. § 3553(a). The

§ 3553(a) factors—including the seriousness of the offense, the history and

characteristics of the defendant, and the need to promote respect for the law, to

punish the offense, to protect the public, and to provide restitution to the

victim—supported the Court’s three-year supervised release sentence. The same

factors now support denying the motion for early termination. See United States v.

Bastien, 111 F. Supp. 3d 315, 322 (E.D.N.Y. 2015) (“Moreover, given the serious
                                          9
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 10 of 15




nature of defendant’s underlying criminal conduct, the Court concludes that

supervised release continues to be necessary to ensure that he does not return to

any criminal activity.”)

      Here, the outstanding balance on Defendant’s restitution debt is currently

more than $1.5 million and, importantly, despite entering into an agreement with

the government in August 2018 to sell his Brooklyn property, the sale of this

property has still not gone through. Continued supervision is necessary to ensure

that the May 2020 contract results in a sale of the property with 50% of the gross

proceeds going towards the restitution balance.

      Defendant argues that this Court should assume that he will continue to

make payments towards this outstanding debt and that he does not need the

threat of revocation in order to continue. [Doc. 290-7.] But, despite

Defendant’s assertion that supervision is not necessary to ensure his restitution

payments, the prolonged negotiations and protracted communications regarding

the property sale indicate otherwise.

      In fact, the outstanding restitution amount alone supports the denial of

Defendant’s motion. See United States v. Bayard, 537 F. App’x 41, 42-43 (3d Cir.

2013) (unpublished) (affirming District Court’s decision that “it would not be in

the interest of justice to terminate Bayard’s supervised release now because he

                                         10
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 11 of 15




still owes $4,000 in restitution”); United States v. Oak, 398 F. App’x 274, 275 (9th

Cir. 2010) (unpublished) (affirming District Court’s denial of early termination of

supervised release based on “the finding that Oak still owes more than $200,000

in restitution”); see also 18 U.S.C. § 3553(a)(7) (listing “the need to provide

restitution to any victims of the offense” as relevant factor to consider). Because

the Defendant’s crime was a financial one, the “interest of justice” referenced in

18 U.S.C. § 3583(e) (1), is served by denying this instant motion.

   Finally, Defendant’s mere compliance with terms of his supervised release

does not warrant early termination. “Full compliance, after all, is merely what is

expected of all people serving terms of supervised release.” Karacsonyi v. United

States, 152 F.3d 918, 1998 WL 401273, at *1 (2d Cir. 1998) (unpublished); see United

States v. Weintraub, 371 F. Supp. 2d 164, 167 (D. Conn. 2005) (noting that although

“ongoing and full compliance with all conditions of supervised release, including

payment of the fine and restitution, is commendable, in the end that is what is

required of all criminal defendants and is not a basis for early termination”).

Again, paying restitution for a financial crime is part of the “full compliance”

with terms of supervised release.

   Defendant has failed to demonstrate the existence of any “exceptionally good

behavior” to justify the termination of his supervised release. See United States v.

                                          11
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 12 of 15




Atkin, 38 F. App’x 196, 198 (6th Cir. 2002) (unpublished) (“Early termination . . . is

only warranted in cases where the defendant shows changed circumstances—

such as exceptionally good behavior”); United States v. Reisner, No. 4:06-CR-077-

SPM, 2008 WL 3896010, at *1 (N.D. Fla. Aug. 20, 2008) (stating that “‘early

termination is not warranted as a matter of course; on the contrary, it is only

occasionally justified due to changed circumstances of a defendant, such as

exceptionally good behavior’”). See also United States v. Boyd, 606 F. App’x 953,

961 (11th Cir. 2015) (unpublished).




                                          12
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 13 of 15




                                   Conclusion

      For the reasons set forth above, the United States respectfully requests that

the Court deny Defendant’s motion for ealy termination of his supervised

release.

                                             Respectfully Submitted,

                                             BYUNG J. PAK
                                             UNITED STATES ATTORNEY

                                             s/Cynthia B. Smith
                                             CYNTHIA B. SMITH
                                             ASSISTANT U.S. ATTORNEY
                                             GA. BAR NUMBER 655473

                                             s/Alana R. Black
                                             ALANA R. BLACK
                                             ASSISTANT U.S. ATTORNEY
                                             GA. BAR NUMBER 785045
                                             600 U.S. Courthouse
                                             75 Ted Turner Dr. SW
                                             Atlanta, GA 30303
                                             (404) 581-6000




                                        13
   Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 14 of 15




                      CERTIFICATE OF COMPLIANCE
      I hereby certify, pursuant to Local Rules 5.1 and 7.1D, that the foregoing

brief has been prepared using Book Antiqua, 13 point font.



                                                     s/Cynthia B. Smith
                                                     CYNTHIA B. SMITH
                                                     Assistant United States
                                                     Attorney




                                        14
    Case 1:16-cr-00346-TWT-LTW Document 294 Filed 07/28/20 Page 15 of 15




                          CERTIFICATE OF SERVICE

      The United States Attorney’s Office served this document today by

sending a copy by first class mail with sufficient postage to:

                   Reynolds Scott III, Defendant, pro se
                   1213 Allene Ave. #112
                   Atlanta, GA 30310


      And also by filing through the ECF system, which will automatically serve

a copy on Defendant’s counsel of record.



      This 28th day of July, 2020.




                                              s/Cynthia B. Smith
                                              CYNTHIA B. SMITH
                                              Assistant United States Attorney




                                         15
